         Case 1:08-cv-01205            Document 9          Filed 04/02/2008           Page 1 of 1
       U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
                       ATTORNEY APPEARANCE FORM

NOTE: In order to appear before this Court an attorney must either be a member in good
standing of this Court’
                      s general bar or be granted leave to appear pro hac vice as provided for
by Local Rules 83.12 through 83.14.

In the Matter of                                                           Case Number: 08 C 1205
Service Employees International Union, Local 1
v.
The Wackenhut Corporation


AN APPEARANCE IS HEREBY FILED BY THE UNDERSIGNED AS ATTORNEY FOR:
The Wackenhut Corporation




NAME (Type or print)
LAURIE E. LEADER
SIGNATURE (Use electronic signature if the appearance form is filed electronically)
           s/ Laurie E. Leader
FIRM
Chicago-Kent College of Law, Law Offices
STREET ADDRESS
565 West Adams Street, Suite 600
CITY/STATE/ZIP
Chicago, IL 60661
ID NUMBER (SEE ITEM 3 IN INSTRUCTIONS)                  TELEPHONE NUMBER
                                                        312-906-5048

ARE YOU ACTING AS LEAD COUNSEL IN THIS CASE?                         YES               NO


ARE YOU ACTING AS LOCAL COUNSEL IN THIS CASE?                        YES               NO


ARE YOU A MEMBER OF THIS COURT’
                              S TRIAL BAR?                           YES               NO


IF THIS CASE REACHES TRIAL, WILL YOU ACT AS THE TRIAL ATTORNEY?                        YES      NO


IF THIS IS A CRIMINAL CASE, CHECK THE BOX BELOW THAT DESCRIBES YOUR STATUS.

RETAINED COUNSEL                  APPOINTED COUNSEL
